PER CURIAM.
Bryan Maelachlan timely appeals the summary denial of his motion, filed pursuant to Florida Rule of Criminal Procedure 8.800(a), seeking resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000). Because his sentence does not constitute a departure from the 1994 guidelines, we affirm the denial of relief under rule 3.800. We reverse the portion of the order on appeal that denied relief under rule 3.850 because Maelachlan did not seek to withdraw his plea. From the limited record, it appears that Maelachlan may have a legitimate challenge to the voluntary nature of his plea based on the trial court’s pre-plea pronouncement that it would impose a sentence at the very bottom of the guidelines. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc). Our decision is without prejudice to any right Maelachlan may have to timely assert this claim in a motion filed pursuant to rule 3.850.
Affirmed in part; reversed in part.
THREADGILL, A.C.J., and BLUE and GREEN, JJ., concur.